Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s response filed 12/15/2021 in reply to the Office action has been entered. Claims 2-8 are amended. New claim 22 is added. 

Claims 2-22 are pending.
Claims 10-21 are withdrawn from consideration as being directed to the non-elected invention.
Claims 2-9 and 22 are examined. 

Withdrawn Objections and Rejections
The objection to claim 6 is withdrawn in view of Applicant’s amendment to the claims. The Markush group rejection to claims 2-3 has been withdrawn upon further consideration. 
Claim Rejections - 35 USC § 112
Claims 5-6 and 9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly The rejection is repeated for the reasons of record as set forth in the last Office action of 06/16/2021. Applicant’s statement in the response filed 12/15/2021 has been considered but does not obviate the rejection because the statement “all restrictions upon availability to the public will be irrevocably removed upon granting of the patent” is missing. 
In the response, Applicant indicates that the deposit was made under the terms of the Budapest Treaty and provided copies of the deposit certificates. However, the statement by an attorney of record over his or her signature and registration number, stating that the instant invention has been deposited and accepted, and that “all restrictions will be irrevocably and without restriction or condition released to the public upon the issuance of a patent” has not been provided.  In addition, the deposit certificates refer to the deposited material as “microorganism”.  Correction and/or clarification is required.

Claim Rejections - 35 USC § 102

Claims 7-9 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Carlsson et al (Hereditas (2004)141:293-330); and Vincent et al (Plant Pathology (2012), vol. 61:600-609; Applicant’s IDS).  This rejection is repeated for the reasons of record as set forth in the last Office action of 06/16/2021. Applicant’s arguments filed 12/15/2021 have been fully considered but are not deemed persuasive.
Applicant asserts that claims depend from claim 2 that is amended to recite the limitations of claims that are not rejected. This is not found persuasive because the instantly rejected claims do not require the limitations from the claims that were not 
Vicente et al teach a downy mildew resistant cabbage plant that is fully resistant to five Hyaloperonospora parasitica isolates (see at least Table 1; Figure 1); a method of breeding downy mildew resistant plants by crossing a down mildew resistant broccoli with a downy mildew susceptible Brassica oleracea plants to produce F1 . Therefore, Vicente et al anticipate the claimed invention. 

Carlsson et al teach downy mildew resistant cabbage plants (F1 and BC1F1) and methods of crossing between a resistant father (or susceptible father) and a resistant mother (Table 4) that produces downy resistant progeny. Table 4 shows average disease score of 1.42 to 2.73 for the F1 hybrids, and average disease score of 0.85-0.96 when backcrossed to resistant father. Peronospora parasitica is an old name of Hyaloperonospora parasitica, as known in the art. Therefore, Carlsson et al teach all claim limitations.


Claim Rejections - 35 USC § 112
Claims 2-9 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 06/16/2021. Applicant’s arguments filed 12/15/2021 have been fully considered but are not deemed persuasive.
Applicant submits that one of ordinary skill would know how to make and use the progeny, seeds and other parts of the claimed downy mildew resistant plants and that Applicant was in possession of the invention as broadly claimed. Applicant specifically argues that the specification describes a method of using the downy mildew resistant line DMR-CB-20 as the pollen parent, and cabbage line "CB-5" cytoplasm male sterile line as the seed parent, and production of F1 SK3-005 stably expressing downy mildew resistance. Applicant, therefore, contends that the specification describes a representative species of cabbage plants/seed the claimed genus. 
These are not found persuasive because while the specification teaches how to make and/or use the F1 SK3-005 stably expressing downy mildew resistance by crossing the downy mildew resistant line “DMR-CB-20” with cabbage line "CB-5" cytoplasm male sterile line, the rejected claims are not directed to making and/or using the F1 SK3-005. The claims are drawn to a genus of downy mildew resistant cabbage 
Applicant further argues the specification describes the sequence of SEQ ID NO.4 as a structure that confers the function of the downy mildew resistance in the claimed cabbage plants and their progeny. This is not found persuasive because SEQ ID NO: 4 is a marker locus and not the gene or part of the gene that confers the mildew resistance trait. The only structure that confers the function of the downy mildew resistance is the structure that is present in the broccoli variety deposited under the Accession Number FERM BP-22343, or in cabbage variety deposited under Accession Number FERM BP-22344. Claim 22 is included in the rejection because claim 2 does not refer to the deposited variety that comprises the structure that confers the downy mildew resistance. It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added). However, in the instant application, there is insufficient evidence of such an established structure-function correlation.
Applicant continues to argue that the specification provides guideline for obtaining a cabbage having resistance against downy mildew as exemplified in Examples 5 and 6 in the specification. This is not found persuasive because the instant 
The written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010)……... a disclosure could be enabling without describing the invention (e.g., a specification describing a method of making and using a paint composition made of functionally defined ingredients within broad ranges would be enabling for formulations falling within the description but would not describe any specific formulation). See In re Armbruster, 512 F.2d 676, 677, 185 USPQ 152, 153 (CCPA 1975) ("[A] specification which ‘describes’ does not necessarily also ‘enable’ one skilled in the art to make or use the claimed invention.")

 “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. 

Therefore, for all the reasons discussed above and in the last Office action, the specification fails to sufficiently describe the claimed invention in such full, clear,  concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Remarks
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662